Title: Thomas Jefferson to Thomas Ritchie, 15 August 1814
From: Jefferson, Thomas
To: Ritchie, Thomas


          Dear Sir  Monticello Aug. 15. 14.
          It is probable that a mr Clopper of Maryland is now in Richmond exhibiting a loom of the most beautiful invention imaginable. nobody was more pleased than myself with it’s construction, when shewn here, and I was willing
			 to have procured one of them altho’ at a price which I deemed exorbitant. while it
			 was here I recieved a letter from Dr Maese of Philadelphia, informing me that one of these looms cost there about 50.D. which letter I shewed to mr Clopper, & observed to him that perhaps he might find one or two other individuals in this county who might be willing to give 100.D. the price he asked; but I was sure he would find 100. if he reduced it to 50.D. he adhered however to his price, altho’ I think with an intimation that he expected in time to lower it. since this I have recd a letter from the purchaser of the patent right for Maryland informing me that in Connecticut these looms are sold for 40.D. and in Baltimore for 50.D. his price for the right to construct and use a single loom is 20.D. while for the same right Clopper asks 50.D. from us. nobody wishes more to encorage useful
			 arts and inventions than myself. but I think the present a very unwarrantable attempt to make our
			 citizens pay the double of what is asked
			 from those of other states, and that not to reward the author of the invention, but the forestaller of the Virginia market. but the taking  from a few wealthy individuals 100. instead of 50.D. is not the git of the evil. it is the exclusion of the great body of our citizens from the benefit of the machine, by asking a price beyond their faculties: it is the placing the weavers of other states on a
			 footing so
			 much better than ours, that by underworking us, they may draw our own demands to the Northern manufactories, and put down the competition of ours. I certainly do not mean to bring myself into controversy with mr Clopper or any one else.
			 yet I think our citizens should be
			 put on their guard. perhaps this kind of information is properly within the functions of the public papers. if you think so, and think
			 proper to give it I inclose you the two letters which vouch the facts. I would rather however they should not be used, unless such a contradiction should arise as may require it in justification
			 of
			 the facts. I have heard it supposed that mr Harris of Richmd will be the most likely person to be taken in by a want of information. perhaps it may be friendly to put him personally on his guard. be so good as to return me the letters when done with, and accept assurances of my constant esteem and respect.
          Th:
            Jefferson
        